Exhibit 10.34

LABOR READY, INC..
2000 STOCK OPTION PLAN
(AS AMENDED FEBRUARY 20, 2001)

--------------------------------------------------------------------------------

SECTION 1.
PURPOSE

          The purpose of the 2000 Stock Option Plan (the “Plan”) is to enhance
the long-term shareholder value of Labor Ready, Inc., a Washington corporation
(the “Company”), by aligning the interests of its employees with those of its
shareholders by offering opportunities to all full-time employees of the Company
and its Subsidiaries (as defined in Section 2) to own shares in the Company and
thereby participate in the Company’s growth and success, and to encourage them
to remain in the service of the Company and its Subsidiaries.  Officers and
Directors of the Company are not eligible to participate in this Plan.

SECTION 2.
DEFINITIONS

          For purposes of the Plan, the following terms shall be defined as set
forth below:

          2.1.    “Board” means the Board of Directors of the Company.

          2.2.    “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

          2.3.    “Common Stock” means the common stock of the Company.

          2.4.    “Corporate Transaction” means any of the following events:

                    2.4.1. Consummation of any merger or consolidation of the
Company in which the Company is not the continuing or surviving corporation, or
pursuant to which shares of Common Stock are converted into cash, securities, or
other property, if following such merger or consolidation the holders of the
Company’s outstanding voting securities immediately prior to such merger or
consolidation own less than 50% of the outstanding voting securities of the
surviving corporation;

                    2.4.2. Consummation of any sale, lease, exchange, or other
transfer, in one transaction or a series of related transactions, of all or
substantially all of the Company’s assets, other than a transfer of the
Company’s assets to a majority-owned subsidiary corporation of the Company; or

                    2.4.3. Approval by the holders of the Common Stock of any
plan or proposal for the liquidation or dissolution of the Company.

          Ownership of voting securities shall take into account and shall
include ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on
the date of adoption of the Plan) under the Exchange Act.

          2.5     "Director" means an individual duly elected or appointed to
the Company's board of directors.

          2.6     “Disability” means “permanent and total disability” as that
term is defined for purposes of Section 22(e)(3) of the Code.

          2.7     “Early Retirement” means early retirement as that term is
defined by the Plan Administrator from time to time for purposes of the Plan.

          2.8     "Employee" means a person continuously employed for not less
than one month by the Company or by any current or future Subsidiary of the
Company on a regular basis.

          2.9     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          2.10   “Fair Market Value” shall be as established in good faith by
the Plan Administrator or (a) if the Common Stock is listed on the Nasdaq
National Market, the closing sale price for the Common Stock as reported by the
Nasdaq National Market for the date upon which the “Fair Market Value” is to be
determined, or (b) if the Common Stock is listed on the New York Stock Exchange
or the American Stock Exchange, the closing sale price for the Common Stock as
such price is officially quoted in the composite tape of transactions on such
exchange for the date upon which the “Fair Market Value” is to be determined. 
If there is no such reported price for the Common Stock for any date in
question, then the reported price available on the last trading day immediately
preceding such date shall be used to determine the Fair Market Value.

          2.11   “Grant Date” means the date on which the Plan Administrator
adopted the granting resolution or a later date designated in a resolution of
the Plan Administrator as the date an Option is to be granted.

          2.12   "Officer" means the Chief Executive Officer, President,
Vice-President, Chief Financial Officer and such other executive management
persons designated by the Board of Directors from time to time, all in
conformity with NYSE rule 312.03.

          2.13   “Option” means a nonqualified stock option granted under this
Plan, which grants the recipient the right to purchase Common Stock.

          2.14   “Optionee” means (i) the person to whom an Option is granted;
(ii) for an Optionee who has died, the personal representative of the Optionee’s
estate, the person(s) to whom the Optionee’s rights under the Option have passed
by will or by the applicable laws of descent and distribution, or the
beneficiary designated in accordance with Section 9; or (iii) person(s) to whom
an Option has been transferred in accordance with Section 9.

          2.15   “Plan Administrator” means the Board or any committee of the
Board designated to administer the Plan under Section 3.1.

          2.16   “Retirement” means retirement as of the individual’s normal
retirement date as that term is defined by the Plan Administrator from time to
time for purposes of the Plan.

          2.17   “Securities Act” means the Securities Act of 1933, as amended.

          2.18   “Subsidiary”, except as provided in Section 8.3 in connection
with Incentive Stock Options, means any entity that is directly or indirectly
controlled by the Company or in which the Company has a significant ownership
interest, as determined by the Plan Administrator, and any entity that may
become a direct or indirect parent of the Company.

          2.19   “Successor Corporation” has the meaning set forth under Section
10.2.

SECTION 3.
ADMINISTRATION

          3.1.    Plan Administrator.  The Plan shall be administered by the
Board or a committee or committees (which term includes subcommittees) appointed
by, and consisting of one or more members of, the Board.  The Board may delegate
the responsibility for administering the Plan with respect to designated classes
of eligible persons to different committees consisting of two or more members of
the Board, subject to such limitations as the Board deems appropriate. 
Committee members shall serve for such term as the Board may determine, subject
to removal by the Board at any time.

          3.2.    Administration and Interpretation by the Plan Administrator. 
Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Options under the Plan, including the selection of
Employees to be granted Options, the number of shares of Common Stock subject to
an Option, all terms, conditions, restrictions and limitations, if any, of an
Option and the terms of any instrument that evidences the Option.  The Plan
Administrator shall also have exclusive authority to interpret the Plan and may
from time to time adopt, and change, rules and regulations of general
application for the Plan’s administration.  The Plan Administrator’s
interpretation of the Plan and its rules and regulations, and all actions taken
and determinations made by the Plan Administrator pursuant to the Plan, shall be
conclusive and binding on all parties involved or affected.  The Plan
Administrator may delegate administrative duties to such of the Company’s
officers as it so determines.

SECTION 4.
STOCK SUBJECT TO THE PLAN

          4.1.    Authorized Number of Shares.  Subject to adjustment from time
to time as provided in Section 10.1, a maximum of 3,000,000 shares of Common
Stock (subject to appropriate adjustment in the case of stock splits, stock
dividends and the like) shall be available for issuance under the Plan.  Shares
issued under the Plan shall be drawn from authorized and unissued shares or
shares now held or subsequently acquired by the Company.

          4.2.    Reuse of Shares.  Any shares of Common Stock that have been
made subject to an Option but that cease to be subject to the Option (other than
by reason of exercise of the Option to the extent it is exercised for shares)
shall again be available for issuance in connection with future grants of
Options under the Plan.

SECTION 5.
ELIGIBILITY

          Options may be granted under the Plan to Employees as the Plan
Administrator from time to time selects.

SECTION 6.
ACQUISITIONS

          6.1.             Acquired Company Option Awards.      Notwithstanding
anything in the Plan to the contrary, the Plan Administrator may grant Options
under the Plan in substitution for awards issued under other plans, or assume
under the Plan awards issued under other plans, if the other plans are or were
plans of other acquired entities (“Acquired Entities”) (or the parent of the
Acquired Entity) and the new Option is substituted, or the old award is assumed,
by reason of a merger, consolidation, acquisition of property or of stock,
reorganization or liquidation (the “Acquisition Transaction”).  In the event
that a written agreement pursuant to which the Acquisition Transaction is
completed is approved by the Board and said agreement sets forth the terms and
conditions of the substitution for or assumption of outstanding awards of the
Acquired Entity, said terms and conditions shall be deemed to be the action of
the Plan Administrator without any further action by the Plan Administrator, and
the persons holding such awards shall be deemed to be Optionees.

SECTION 7.
TERMS AND CONDITIONS OF OPTIONS

          7.1     Form and Grant of Options.  The Plan Administrator shall have
the authority, in its sole discretion, to determine the amount of Options to be
made under the Plan.  Options may be granted singly or in combination.

          7.2     Option Exercise Price.  The exercise price for shares
purchased under an Option shall be as determined by the Plan Administrator, but
shall not be less than 100% of the Fair Market Value of the Common Stock on the
Grant Date.

          7.3     Term of Options.  The term of each Option shall be as
established by the Plan Administrator or, if not so established, shall be 5
years from the Grant Date.

          7.4     Exercise of Options.  The Plan Administrator shall establish
and set forth in each instrument that evidences an Option the time at which or
the installments in which the Option shall become exercisable, which provisions
may be waived or modified by the Plan Administrator at any time.  If not so
established in the instrument evidencing the Option, the Option will become
exercisable according to the following schedule, which may be waived or modified
by the Plan Administrator at any time:

 

Period of Holder’s Continuous Employment or Service With the Company or Its
Subsidiaries From the Option Grant Date Percent of Total Option That Is
Exercisable     After 1 year 25% Each l year period of continuous service
completed thereafter An additional 25% After 4 years 100%

To the extent that the right to purchase shares has accrued thereunder, an
Option may be exercised from time to time by written notice to the Company, in
accordance with procedures established by the Plan Administrator, setting forth
the number of shares with respect to which the Option is being exercised and
accompanied by payment in full as described in Section 7.5.

          7.5     Payment of Exercise Price.  The exercise price for shares
purchased under an Option shall be paid in full to the Company by delivery of
consideration equal to the product of the Option exercise price and the number
of shares purchased.  Such consideration must be paid in cash or by check or,
unless the Plan Administrator in its sole discretion determines otherwise,
either at the time the Option is granted or at any time before it is exercised,
a combination of cash and/or check and if and so long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, delivery of a
properly executed exercise notice, together with irrevocable instructions, to
(i) a brokerage firm designated by the Company to deliver promptly to the
Company the aggregate amount of sale or loan proceeds to pay the Option exercise
price and any withholding tax obligations that may arise in connection with the
exercise and (ii) the Company to deliver the certificates for such purchased
shares directly to such brokerage firm, all in accordance with the regulations
of the Federal Reserve Board. In addition, the exercise price for shares
purchased under an Option may be paid, either singly or in combination with one
or more of the alternative forms of payment authorized by this Section 7.5 or by
such other consideration as the Plan Administrator may permit.

          7.6     Post-Termination Exercises.  The Plan Administrator shall
establish and set forth in each instrument that evidences an Option whether the
Option will continue to be exercisable, and the terms and conditions of such
exercise, if an Optionee ceases to be employed by, or to provide services to,
the Company or its Subsidiaries, which provisions may be waived or modified by
the Plan Administrator at any time.  If not so established in the instrument
evidencing the Option, the Option will be exercisable according to the following
terms and conditions, which may be waived or modified by the Plan Administrator
at any time.

          Any portion of an Option that is not exercisable on the date of
termination of the Optionee’s employment or services shall terminate on such
date. A transfer of employment or services between or among the Company and its
Subsidiaries shall not be considered a termination of employment or services. 
The effect of a Company-approved leave of absence on the terms and conditions of
an Option shall be determined by the Plan Administrator, in its sole discretion.

SECTION 8.
ASSIGNABILITY

          No Option granted under the Plan may be assigned, pledged, or
transferred by the Optionee other than by will or by the applicable laws of
descent and distribution, and, during the Optionee’s lifetime, such Option may
be exercised only by the Optionee or a permitted assignee or transferee of the
Optionee (as provided below).

SECTION 9.
ADJUSTMENTS

          9.1     Adjustment of Shares.  In the event that, at any time or from
time to time, a stock dividend, stock split, spin-off, combination or exchange
of shares, recapitalization, merger, consolidation, distribution to shareholders
other than a normal cash dividend, or other change in the Company’s corporate or
capital structure results in (a) the outstanding shares, or any securities
exchanged therefor or received in their place, being exchanged for a different
number or class of securities of the Company or of any other corporation or
(b) new, different or additional securities of the Company or of any other
corporation being received by the holders of shares of Common Stock of the
Company, then the Plan Administrator shall make proportional adjustments in
(i) the maximum number and kind of securities subject to the Plan as set forth
in Section 4.1 and (ii) the number and kind of securities that are subject to
any outstanding Option and the per share price of such securities, without any
change in the aggregate price to be paid therefor.  The determination by the
Plan Administrator as to the terms of any of the foregoing adjustments shall be
conclusive and binding.

          9.2     Adjustment of Options.  The Plan Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation, or change in control of the Company, as defined by
the Plan Administrator, to take such further action as it determines to be
necessary or advisable, and fair and equitable to Optionees, with respect to
Options.  Such authorized action may include (but shall not be limited to)
establishing, amending or waiving the type, terms, conditions or duration of, or
restrictions on, Options so as to provide for earlier, later, extended or
additional time for exercise and other modifications, and the Plan Administrator
may take such actions with respect to all Optionees, to certain categories of
Optionees or only to individual Optionees.  The Plan Administrator may take such
action before or after granting Options to which the action relates and before
or after any public announcement with respect to such sale, merger,
consolidation, reorganization, liquidation, or change in control that is the
reason for such action.

          9.3     Limitations. The grant of Options will in no way affect the
Company’s right to adjust, reclassify, reorganize, or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

SECTION 10.
WITHHOLDING

          The Company may require the Optionee to pay to the Company the amount
of any withholding taxes that the Company is required to withhold with respect
to the grant or exercise of any Option. Subject to the Plan and applicable law,
the Plan Administrator may, in its sole discretion, permit the Optionee to
satisfy withholding obligations, in whole or in part, by paying cash, by
electing to have the Company withhold shares of Common Stock or by transferring
shares of Common Stock to the Company, in such amounts as are equivalent to the
Fair Market Value of the withholding obligation.  The Company shall have the
right to withhold from any shares of Common Stock issuable pursuant to an Option
or from any cash amounts otherwise due or to become due from the Company to the
Optionee an amount equal to such taxes.  The Company may also deduct from any
Option any other amounts due from the Optionee to the Company or a Subsidiary.

SECTION 11.
AMENDMENT AND TERMINATION OF PLAN

          11.1   Amendment of Plan.  The Plan may be amended only by the Board
in such respects as it shall deem advisable.

          11.2   Termination of Plan.  The Board may suspend or terminate the
Plan at any time.  The Plan will have no fixed expiration date.

          11.3   Consent of Optionee.  The amendment or termination of the Plan
shall not, without the consent of the Optionee, impair or diminish any rights or
obligations under any Option theretofore granted under the Plan.

SECTION 12.
GENERAL

          12.1   Option Agreements.  Options granted under the Plan shall be
evidenced by a written grant in such form as approved by the Plan Administrator
from time to time.

          12.2   Continued Employment or Services; Rights in Options.  None of
the Plan, participation in the Plan, or any action of the Plan Administrator
taken under the Plan shall be construed as giving any person any right to be
retained in the employ of the Company or limit the Company’s right to terminate
the employment or services of any person.

          12.3   No Rights as a Shareholder.  No Option shall entitle the
Optionee to any dividend, voting, or other right of a shareholder unless and
until the date of issuance under the Plan of the shares that are the subject of
such Option, free of all applicable restrictions.

          12.4   No Trust or Fund.  The Plan is intended to constitute an
“unfunded” plan.  Nothing contained herein shall require the Company to
segregate any monies or other property, or shares of Common Stock, or to create
any trusts, or to make any special deposits for any immediate or deferred
amounts payable to any Optionee, and no Optionee shall have any rights that are
greater than those of a general unsecured creditor of the Company.

          12.5   Costs and Expenses.  Except as provided herein with respect to
the payment of taxes, all costs and expenses of administering the Plan shall be
borne by the Company and shall not be charged to any grant nor any employee
receiving a grant.

          12.6   Golden Parachute Taxes.  In the event that any amounts paid or
deemed paid to an employee under this Plan are deemed to constitute “excess
parachute payments” as defined in Section 280G of the Code (taking into account
any other payments made under this Plan and any other compensation paid or
deemed paid to an employee), or if any employee is deemed to receive an “excess
parachute payment” by reason of his or her vesting of Options pursuant to
Section 10 hereof, the amount of such payments or deemed payments shall be
reduced (or, alternatively the provisions of Section 10 shall not act to vest
options to such employee), so that no such payments or deemed payments shall
constitute excess parachute payments.  The determination of whether a payment or
deemed payment constitutes an excess parachute payment shall be in the sole
discretion of the Plan Administrator.

          12.7   Foreign Employees.  Without amending the Plan, the Board may
authorize the Plan Administrator to grant options to eligible employees who are
foreign nationals on such terms and conditions different from those specified in
this Plan as may in the judgment of the Board be necessary or desirable to
foster and promote achievement of the purposes of the Plan, and, in furtherance
of such purposes the Board may make such modifications, amendments, procedures,
subplans, and the like as may be necessary or advisable to comply with the
provisions of the laws in other countries in which the Company operates or has
employees.

          12.8    Governing Law.  This Plan shall be governed by and construed
in accordance with the laws of the State of Washington.

          12.9    Severability. If any provision of the Plan or any Option is
determined to be invalid, illegal or unenforceable in any jurisdiction, or as to
any person, or would disqualify the Plan or any Option under any law deemed
applicable by the Plan Administrator, such provision shall be construed or
deemed amended to conform to applicable laws, or, if it cannot be so construed
or deemed amended without, in the Plan Administrator’s determination, materially
altering the intent of the Plan or the Option, such provision shall be stricken
as to such jurisdiction, person or Option, and the remainder of the Plan and any
such Option shall remain in full force and effect.

SECTION 15.
EFFECTIVE DATE

          The effective date of the Plan is the date on which it is adopted by
the Board.

Adopted by the Board on 14 March, 2000 and as amended on February 20, 2001

 